Citation Nr: 0821146	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-11 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating is excess of 10 percent 
for tinnitus.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a right knee 
disability. 

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Coast Guard 
from February 1974 to February 1979 and in the U.S. Army from 
August 1980 to July 1987.  The veteran also served in the 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The issues of entitlement to service connection for a back 
disability, a right and left knee disability, and a 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hearing loss is manifested by level I 
hearing in the right ear and level I hearing in the left ear.

2.  The veteran's service-connected tinnitus is manifested by 
constant bilateral symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2007).

2.  A higher rating for tinnitus is not warranted.  38 
U.S.C.A. § 1155, 7104 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in December 2004 
which the RO advised the veteran of the evidence needed to 
substantiate his claims of service connection for tinnitus 
and hearing loss.  The veteran was also advised of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
believes pertains to his claims.  The veteran appealed the 
initial evaluation assigned for his service-connected 
disabilities.  Additionally, the veteran was told of the 
criteria used to award disability ratings and the criteria 
for assigning an effective date by way of a letter dated in 
February 2007.  See Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the hearing loss and tinnitus issues 
on appeal has been obtained and associated with the claims 
folder.  In particular, the Board notes that the RO has 
obtained the veteran's service treatment records and private 
treatment reports.  The RO also arranged for him to undergo a 
VA examination.  In short, the Board finds that VA has 
satisfied its duty to assist to the extent possible under the 
circumstances by obtaining evidence relevant to his claims.  
38 U.S.C.A. §§ 5103 and 5103A.

II.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

A.  Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).  

The veteran was afforded a VA audiological examination in 
June 2005 at which time audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 20 at 1000 
Hertz, 25 at 2000 Hertz, 40 at 3000 Hertz, and 50 at 4000 
Hertz with an average decibel loss of 34.  Puretone 
thresholds, in decibels, for the left ear of 15 at 1000 
Hertz, 25 at 2000 Hertz, 30 at 3000 Hertz, and 40 at 4000 
Hertz with an average decibel loss of 28.  Speech testing 
revealed speech recognition ability of 96 percent in the 
right ear and 98 percent in the left ear.  The examiner 
diagnosed the veteran with mild to moderate sensorineural 
hearing loss bilaterally and constant bilateral tinnitus.  

The results of the June 2005 audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level I hearing in the right ear, and level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Neither 
the veteran's right or left ear hearing loss qualifies as an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  

The combination of level I and level I corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  The ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in Table VI and Table VII.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the veteran's 
case, that results in a noncompensable rating.  There is no 
objective evidence of record to indicate that the application 
of the rating criteria, as established, is inadequate to rate 
the veteran's hearing loss disability.  Accordingly, the 
preponderance of the evidence is against the claim for a 
compensable rating.

B.  Tinnitus

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating of 10 percent.  
38 C.F.R. §4.87, Diagnostic Code 6260.  

The Board first notes that it has been VA's policy for a 
number of years that, where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying Diagnostic 
Code 6260 specifically require the assignment of a single 
evaluation for bilateral tinnitus.  The veteran filed his 
claim for increase after this change.  

The Board also notes that on May 22, 2003, VA's Office of 
General Counsel issued a precedential opinion, holding that 
Diagnostic Code 6260, as in effect both prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The opinion further holds that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-
2003.  

As noted above, the veteran has been assigned the maximum 
schedular rating of 10 percent for his tinnitus.  
Additionally, there is no evidence showing that an increase 
would be warranted under the schedule for hearing loss.  
There is no evidence relative to either disability showing an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that hearing loss or 
tinnitus has resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that service-connected disability can have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
hearing loss or tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007).  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.  


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claims of entitlement 
to service connection for a back disability, a right and left 
knee disability, and a psychiatric disorder can be reached.  

The veteran's STRs from his periods of active duty service 
reveal complaints of left knee pain on two occasions in March 
1974.  He was assessed with ligament collateral ligament 
strain with possible involvement of ligamentum patella 
bursea.  In June 1978 he reported that he was concerned about 
his nerves and he said he almost had a nervous breakdown 
while driving a busload of children.  In June 1983 the 
veteran reported lower back problems.  He was assessed with 
radicular pain syndrome.  An x-ray of the lumbar spine 
obtained in November 1985 revealed that the vertebral heights 
in the intervertebral disc spaces were well-maintained.  
There was sacrilization of the L5 vertebral body.  There was 
no evidence of spondylolysis or spondylolisthesis.  

The veteran's STRs from his National Guard service reveal a 
diagnosis of chondromalacia patella of the right knee on a 
December 1991 physical examination.  In June 1993 the veteran 
was diagnosed with degenerative joint disease of the right 
knee. 

Private treatment reports from Dr. Geren and Dr. Scott dated 
from September 1996 to April 2006 reveal diagnoses of right 
knee ligament sprain, lumbar and back pain, a history of a 
herniated disc, anxiety, depression, multi-level degenerative 
disc disease of the lumbar spine, and osteoarthritis of the 
bilateral knees.  Also associated with the claims file is an 
August 2002 letter from Dr. Scott.  He diagnosed the veteran 
with stress-induced anxiety, depression, a low back injury, 
and knee pain caused by osteoarthritis.  

The veteran has not been afforded a VA examination to assess 
the likelihood that he has a back disability, a disability of 
the knees, or a nervous disorder related to his military 
service.  In light of the veteran's fact that the veteran had 
complaints in service related to his back, knees, and nerves, 
and the diagnoses since service, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) are met, and that a 
VA examination is necessary to decide the appeal.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo a VA examination 
by medical professional with 
appropriate expertise to determine 
the current diagnoses and etiology 
of the claimed psychiatric disorder 
and any disabilities of the back or 
knees.  For each diagnosis, a 
medical opinion as to whether it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) the disability is 
etiologically related to military 
service should be provided.  
(Consideration should be given to 
the entire record, including the 
service treatment records which 
document low back complaints, knees 
complaints, and complaints regarding 
the veteran's nerves.)  A complete 
rationale for each opinion expressed 
must be provided.

The AMC should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AMC's examination requests.  
If the reports are insufficient, 
they should be returned to the 
examiners for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


